Per Curiam.

R. C. 5709.12 exempts from taxation real property “used exclusively for charitable purposes.” That phrase is defined in R. C. 5709.121 and requires that in order for property to qualify for exemption it must “ * * * be under the direction or control of a charitable institution * * Cin*347cinnati Nature Center v. Bd. of Tax Appeals (1976), 48 Ohio St. 2d 122, 125.
The Board of Tax Appeals found that appellant was not a “charitable institution” within the purview of R. C. 5709.12 and 5709.121 and denied the exemption. Essentially, appellant urges this court to overrule the board’s factual determination.*
“In reviewing decisions of the board, this court has repeatedly stated that it is not a trier of fact de novo, but that it is confined to its statutorily delineated duties (R. C. 5717.04) of determining whether the board’s decision is ‘reasonable and lawful’. Citizens Financial Corp. v. Porterfield (1971), 25 Ohio St. 2d 53; Buckeye Power v. Kosydar (1973), 35 Ohio St. 2d 135; Cardinal Federal S. & L. Assn. v. Bd. of Revision (1975), 44 Ohio St. 2d 13; Conalco v. Bd. of Revision (1978), 54 Ohio St. 2d 330; Alcoa v. Kosydar (1978), 54 Ohio St. 2d 477.” Episcopal Parish v. Kinney (1979), 58 Ohio St. 2d 199, 201.
The decision of the board being neither unreasonable nor unlawful is hereby affirmed.

Decision affirmed.

Celebrezze, C. J., W. Brown, Sweeney, Locher, Patton, C. Brown and Krupansky, JJ., concur.
Patton, J., of the Eighth Appellate District, sitting for Holmes, J.

 Appellant challenges the board’s decision denying exemption under R. C. 5709.07 in the same manner. R. C. 5709.07 exempts from taxation “ * * * houses used exclusively for public worship * * *.”